Citation Nr: 0806536	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-39 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
chronic testicular pain, status post varicocelectomy, penile 
band excision, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial increased evaluation for right 
knee patellofemoral pain syndrome, currently evaluated as 10 
percent disabling. 

3.  Entitlement to service connection for erectile 
dysfunction and penile deformity with impotence, and special 
monthly compensation (SMC) on account of claimed loss of use 
of a creative organ claimed as secondary to chronic 
testicular pain, status post varicocelectomy, penile band 
excision.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1999 to August 
2003.  
He was born in 1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, ID. 

During the course of the current appeal, the VARO has 
incrementally increased the rating assigned for the veteran's 
urological problems from noncompensably disabling to 10 and 
then to 30 percent disabling, all effective from the day 
following separation from service.  However, since that is 
not technically the maximum available, particularly given the 
potential ratings that might be assigned if rated under a 
separate set of Diagnostic Code(s) and/or including those 
conditions which may be contemplated under issue #3, the 
issue #1 remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

It is also noteworthy that a 100 percent rating was assigned 
for the veteran's urological disability from July 14, 2005 to 
September 1, 2005 pursuant to 38 C.F.R. § 4.30.  Any 
questions with regard to this rating, per se, are not part of 
the current appeal.

The VARO has in effect sought to separate out the issue of 
entitlement to service connection for impotence as not being 
part of the current appeal.  A detailed argument with regard 
to this issue is of record from the veteran's representative, 
dated in June 2006; there is considerable substantive merit 
thereto.  In the aggregate, the Board finds that on review of 
the evidence of record, including the veteran's initial 
claim, given the historical and clinical data relating to his 
disability, and his first Substantive Appeal soon thereafter, 
the issue has been an intended part of the claim all along 
and should have been considered as such.  In any event, since 
substantively it is also inextricably intertwined with the 
issue #1 on the front page, it must be addressed accordingly.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  
In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, as in this case, when the current appeal arose from 
the initially assigned rating, consideration must be given as 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

And finally, new guidelines have recently been issued by the 
U.S. Court of Appeals for Veterans Claims (the Court) with 
regard to increased ratings cases and mandatory notice in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).

Service connection is also in effect for tinnitus, evaluated 
as 10 percent disabling; and for cystic acne, evaluated as 
noncompensably disabling.

Matters relating to apportionment are not part of the current 
appeal.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I.  Right knee patellofemoral pain syndrome

A knee disability may be rated under any number of 
alternative Codes.  These must all be addressed herein.

The veteran injured his right knee in 2000 at which time he 
had a lateral meniscal tear and iliotibial band syndrome with 
anterior knee pain and swelling.  He underwent physical 
therapy but continued to have pain particularly when running.

The 10 percent rating assigned for the veteran's knee 
disability was as a result of the sole VA orthopedic 
evaluation of record, undertaken in October 2004 at which 
time he had pain, intermittent swelling, palpable tenderness 
and crepitus.  Because the examiner noted the history of the 
locking knee with a positive McMurray's test and other 
symptoms, a magnetic resonance imagining (MRI) was to be 
scheduled later, but has not been considered in rating the 
case.  The veteran has specifically indicated that he has 
locking of the knee, and instability.  

It is unclear whether he now has degenerative changes.

It is also unclear whether the veteran has been evaluated 
and/or treated for his knee problems since the 2004 
examination as these records have not been sought.

Since the case must be remanded for review of the other 
pending appellate issue, the Board finds that it would be 
helpful to reexamine the veteran's right knee disability for 
a more accurate indication of his current status.  

In this regard, it would be noted that the considerations of 
Fenderson, Hart and Vazques-Flores are all pertinent to this 
issue as well and must be addressed. 



II.: Chronic testicular pain, status post varicocelectomy, 
penile band excision, erectile dysfunction and claimed
deformity with impotence, and claimed loss of 
use of a creative organ

The veteran's urological history is somewhat complex.  
Service records show complains of penile pain and diagnosis 
was made of left varicocele and epididymal discomfort.  A 
later history was noted that a book bag had been dropped on 
his groin and testicles.  He underwent a varicocelectomy and 
penile band excision.  Thereafter, he developed penile pain 
with erections.  Service records show ongoing complaints of 
peroneal and scrotal pain.

The reports of the veteran's initial VA urological 
evaluations in September and October 2004 are of record.  
Since the initial injury, he had had two varicoceles, one on 
each side, which required surgery; he had also had a 
hydrocelectomy and band ligation.  Since then, he had had 
trouble with erectile function.  He had adequate erections 
but these could not be sustained.  The examiner felt that 
several possibilities existed for his current problem but 
further evaluation of the complete records was required.  It 
was noted that the scar from the penile surgery could be 
felt.  An examiner opined that the web of scar tissue 
connecting the penis to the abdomen caused difficulty in 
erections.  The veteran had reported having painful erections 
which were exquisitely tender on intercourse.  He also had 
pain during the day on his work-shift which required circling 
the building.  Injections were later tried with some 
immediate pain relief.

According to a VA urological evaluation in April 2005, the 
veteran had been seen on an ongoing basis.  Only some of 
these treatment records appear to be in the file.  On 
examination, he was subjectively, exquisitely tender to 
palpation on both testicles as well as the scrotal septum, 
with increased tenderness over the epididymis that the 
testicle itself, bilaterally.  The pain was said to be 7/10 
and prohibited him from working or doing most activities.  
There was some discussion of the surgical options including 
an artificial erection using a Nesbit plication which would 
result in shortening of his penis.  The veteran opted to deal 
with the penile curvature (which was not therein quantified 
on examination for purposes of rating as deformity) on his 
own and not have that surgical therapy.  However, taking 
photos of the erect penis had not been possible, and it is 
unclear the nature of any deformity.  

VA records show that he was scheduled for surgery in May 
2005.  However, in the interim, his infant (1.5 months old) 
child who was born on April [redacted], 2005, died from SIDS on May 
[redacted], 2005 with burial on June [redacted].  The veteran's surgery was 
later rescheduled and undertaken on July 14, 2005 at which 
time he had left epididymectomy for his left epididymal 
orchalgia.  He had said that he had one living child, and 
with the one just having died, he wanted to have more 
children and thus insisted on the surgery.  

Initially, he did well with reduced pain, but clinical 
reports reflect that about 3 days postoperatively, he had 
rapid onset of swelling, ecchymosis and intense pain in the 
surgical area.  An ultrasound showed no torsion but a large 
hematoma which was to be treated for purposes of reduction 
along with significantly increased pain control to include 
oxycodone.

Paperwork is in the file reflecting that the veteran and his 
wife were divorced in August 2005.  At that time, they had 
another son, born in August 2002.   

Clinical data of record reflects that the veteran has since 
been seen on an ongoing basis for severe pain.  Injections 
gave him some transient relief.  A notation in October 2005 
was that he might be offered a left orchiectomy with removal 
of the testicle but it was felt that this had only a 50% 
chance of solving the problems.  At the time, his ex-wife was 
expecting another child, and he was very anxious about that 
and called her in the middle of the night concerned about 
their now 3 year old child.  From collateral evidence in the 
file, it would appear that the child she was expecting was 
fathered by the veteran.  

However, this is not clear, and whether he is now impotent or 
comparably so is also not clear.  It does appear that he had 
had deterioration in his situation since even his most recent 
surgery in the summer of 2005.

The Board would also note that service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury (38 C.F.R. § 
3.310 (a) (2007)) and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the course of this 
appeal, there was amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of implementing and 
essentially codifying the holding in Allen, by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

Moreover,  even when the VARO last rated his case, it was 
noted that he would be rescheduled for a VA urological 
evaluation in April 2007.  A report of such an examination is 
not of record.  

Finally, it is noted that in addition to the necessity for 
considering impotency, and penile deformity as alternative 
ways of compensating his aggregate urological disability, 
[and special monthly compensation for that matter, if 
warranted], that a separate evaluation has not been 
considered for his residual scar(s).  

Accordingly, for the reasons cited above, the case must be 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any evidence he may have with 
regard to his right knee or urological 
problems since service he should provide; 
VA should assist as possible.   

All up-to-date VA records should be 
obtained and added to the claims file.

2.  The veteran should be examined by a VA 
orthopedist  to determine the exact nature 
and extent of all facets of his right knee 
disability.  The entire medical file 
should be reviewed and all pertinent 
testing should be accomplished.  

3.  The veteran should the be provided a 
VA urological evaluation to determine all 
facets of his disability.  All necessary 
testing should be accomplished and all 
records should be reviewed.  The examiner 
should describe dysfunctioning, 
malfunctioning, deformity, scarring, and 
all facets of his symptomatology.  
Appropriate photos should be taken to 
demonstrate pertinent abnormalities.  

4. The case should then be reviewed and, 
if the decision remains unsatisfactory, a 
SSOC should be issued and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


